Citation Nr: 1544359	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to an increased rating for a cervical spine disorder.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to an increased rating for a lumbar spine condition.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Travel Board hearing.  The transcript of the hearing is of record.

The issues of entitlement to service connection for a kidney disorder, entitlement to an increased rating for a lumbar spine condition, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2015, in a written statement and at his Travel Board hearing, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for a right hip disorder, entitlement to service connection for a right shoulder disorder, and entitlement to an increased rating for a cervical spine disorder; there are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for a right hip disorder, entitlement to service connection for a right shoulder disorder, and entitlement to an increased rating for a cervical spine disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to service connection for a right hip disorder, entitlement to service connection for a right shoulder disorder, and entitlement to an increased rating for a cervical spine disorder were developed for appellate consideration.  At his June 2015 Travel Board hearing and in a June 2015 statement, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for a right hip disorder, entitlement to service connection for a right shoulder disorder, and entitlement to an increased rating for a cervical spine disorder; therefore, the issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on these claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeals for entitlement to service connection for a right hip disorder, entitlement to service connection for a right shoulder disorder, and entitlement to an increased rating for a cervical spine disorder, are dismissed.


REMAND

The Veteran is service-connected for a lumbar spine condition, currently evaluated as 10 percent disabling.  In the August 2007 rating decision, the RO relied on a December 2009 VA examination in assigning the Veteran's 10 percent evaluation.  However, at his June 2015 Travel Board hearing, the Veteran stated that his condition had increased in severity since the December 2009 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran's contends that he has a kidney disorder that is the result of pain medication taken in relation to his service-connected disorders.  The Veteran was afforded a VA examination in December 2009 which determined that the Veteran did not have a chronic kidney disorder.  Private treatment records indicated that the Veteran had a horseshoe kidney, and an ectopic left kidney in left groin.  The Veteran stated at his June 2015 Travel Board hearing that he currently received private treatment for a kidney disorder.  The Veteran stated that he had records to provide, but the treatment reports do not appear to have been provided.  As the las examination was provided almost six years ago and the Veteran contends he is currently being treated for a kidney disorder, an examination is needed to determine if the Veteran has a chronic kidney disorder that is caused by medication taken in relation to service-connected disabilities.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board notes that the issue of TDIU has been previously denied by the RO in April 2013 and then deferred in August 2013.  The Veteran stated at his June 2015 Travel Board hearing that he works a limited schedule at the Post Office which included sitting four hours a day with the ability to get up and walk around when his back started hurting.  He stated he would likely be unable to work without that accommodation.  This issue is considered part and parcel of the Veteran's request for an increased disability rating for his lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of this request for TDIU is inextricably intertwined with the lumbar spine claim and potentially the kidney disorder claim.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected lumbar spine disability.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's lumbar spine.

3.  Schedule the Veteran for a VA genitourinary examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the etiology of kidney disorder and whether this disorder is the caused by medications taken as a result of service-connected disabilities.  

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the private treatment records which indicate kidney disorders as well as any additional relevant private treatment records provided by the Veteran.  Additionally, the Veteran's lay statements regarding his claimed kidney disability should be noted and considered.
c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran has a kidney disorder that is caused by medications used as a result of service-connected disabilities.

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate. 

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  A vocational opinion from a suitably qualified vocational examiner should be provided addressing the effect of the Veteran's service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  This analysis should include what sort of work accommodations, if any, that the Veteran may require.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) if applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


